DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16 are allowed.
Claims 1-13 remain allowed for the reasons set forth in the Office Action mailed: 04/28/22.
The following is an examiner’s statement of reasons for allowance:
As per claim 14, the examiner found no reference in the prior art that disclosed or rendered obvious a computer implemented method comprising the step(s) of: varying a tuning of an x-ray source, thereby varying energy of the x-ray radiation emitted by the x-ray source; determining, based on a detection signal, then tuning of the x-ray source at which nuclear resonant absorption of the x-ray radiation incident onto a portion of a blood vessel occurs and estimating the at least one characteristic based on the determined tuning and including all limitations recited in independent claim 14.
As per claim 16, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer-readable medium having executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a computer-implemented method comprising the step(s) of: varying a tuning of an x-ray source, thereby varying energy of the x-ray radiation emitted by the x-ray source; determining, based on a detection signal, the tuning of the x-ray source at which nuclear resonant absorption of the x-ray radiation incident onto the portion of a blood vessel occurs; and estimating the at least one characteristic based on the determined tuning and including all limitations recited in independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884